Corrected EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Terry Wright on Feb. 9, 2022.

Claims are amended as follows: 
In claim 1, delete [ester of a higher] in line 4 and replace with --alkyl ester of a C10 to C20 --.  
In claim 1, delete [ester] in line 8 and replace with – alkyl ester of a C10 to C20 fatty acid --.  
In claim 4, delete [2] in line 1 and replace with -- 1 --.
In claim 10, delete [ester of a higher] in line 2 and replace with --alkyl ester of a C10 to C20 --.  
In claim 12, delete [ester] in line 5 and replace with --alkyl ester of a C10 to C20 fatty acid --.  
In claim 13, delete [ester] in line 5 and replace with --alkyl ester of a C10 to C20 fatty acid --.  
In claim 14, delete [ester] in line 5 and replace with --alkyl ester of a C10 to C20 fatty acid--.  
10 to C20 fatty acid--.  
In claim 21, delete [(optional)] in line 6 and replace with --if added--.
In claim 22, delete [ester] in line 6 and replace with --alkyl ester of a C10 to C20 fatty acid--.  
In claim 22, delete [(optional)] in line 7 and replace with --if added--.
In claim 24, delete [ester of a higher] in line 2 and replace with --alkyl ester of a C10 to C20 --.  

Conclusion
Claims 1, 4, 6, and 9-24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611